Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to applicants Amendments and Arguments filed 26 October 2020.  As directed by Applicant, claims 1-19 are cancelled and claims 20-37 are added.  This is a Final Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 21, 22, 23, 26- 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Petrenko (U.S. Patent No 2003/0155467) in view of Rausch et al. (U.S. Patent No. 4,829,163) and Dixon et al. (European Pub. No. EP 1648200).
Regarding claim 20, Petrenko discloses … a method of heating a surface using a heating system  (Abstract, Systems and methods for thermally modifying an ice-to-ice object interface) having a resistance across the heating system (¶0003, apply power to resistive elements to generate heat, resistor 28. Fig. 2) and having a capacitance across the heating system (capacitor 26, ¶0007 capacitor), comprising the steps of: applying heating energy to the surface using the heating system for a pre-determined duration in a first pulsed manner (¶0007, invention is called a “pulse deicer”, heating for “limited duration”, and it “applies heating power to the interface for time sufficiently short for the heat to escape far from the interface zone”; ¶0016, “heat diffusion distance is further restricted by limiting pulse duration such that the thickness of interfacial ice is between about one micron and one millimeter”; Abstract, “modulating the pulsed heating energy to the interface modifies a coefficient of friction between the object and the ice”..), where the first pulsed manner comprises repeatedly applying a first pulse of power (¶0019,” the steps applying and limiting are repeated in a periodic manner to generate a desired coefficient of friction between the object and the ice”.¶100, repeating power pulses is described to generate heating; and, Abstract, “modulating the pulsed heating energy to the interface” also indicates repeating the pulses to generate heat, which is what is meant by “pulsed heating energy”).  Petrenko does not disclose a method of increasing the safety [of such a machine by] periodically applying a second pulse of power between the applications of the first pulse of power; and using the second pulse of power to sense the resistance across the heating system, and stopping the method of heating a surface if the resistance is outside a predetermined range.
However, Rausch teaches a method of increasing the safety [of such a machine by] … applying a second pulse of power between the applications of the first pulse of power (Abstract Prior to applying a high voltage across the …resistive film,…a low voltage incapable of producing an arc across any break…is applied to the input terminal); and using the second pulse of power to sense electric parameter the across the heating system (Rausch column 3 lines 17-25; sensing the voltage difference through resistors), and stopping the method of heating a surface if the resistance is outside a predetermined range (Rausch, column 3 lines 25-32; when outside of a “threshold”, indicating the presence of a crack, power supply is disabled).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Petrenko with Rausch, to but in a method that involves using a secondary signal for determining the status of the windshield via electrical parameters in order to detect a crack before applying the full power pulses to heat the glass so that a crack can be detected, and if one is detected, to disable or de-energize the heating mechanism so no dangerous or undesired arc is produced.   
(Dixon, ¶0048; At step 102 a test current or voltage is passed through the heatable layer…Resistance measurer 32 measures the resistance of the heatable layer) determines a flaw or crack (¶0055; If an input resistance value exceeds the threshold resistance…it is determined that there is a likelihood of there being a crack in the heatable layer and it can “disconnect” from heating layer); and that this testing can be “periodic” (¶0058; the crack detector repeats the resistance measurements at intervals).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to use such an conventional electrical parameter for determining the order of the electric circuit, even as resistors are used in Petrenko, and to also take measurements periodically to continually, on a periodic basis, assess whether there is an issue with the integrity of the glass in order to make sure there is not dangerous failure while heating the glass while the glass is broken, resulting in a dangerous electrical situation.

Regarding claim 21, Petrenko in view of Rausch and Dixon teaches all the limitations of claim 20, as above, and further teaches where the magnitude of the second pulse of power is smaller (Rausch, Abstract, low voltage incapable of producing an arc across any break) than the magnitude of the first pulse of power (Abstract, which is high voltage; this would have been combined in the combination above because the combination already had the different signals and their relative power; power is proportionally related to voltage, meaning the higher the voltage the higher the power, in this Power equation, for instance P=IV where P is power, I is current and V is voltage. Wikipedia contributors. "Power (physics)." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 20 Dec. 2020. Web. 14 Jan. 2021.).

Regarding claim 22, Petrenko in view of Rausch and Dixon teach all the limitations of claim 21, as above, but do not further teach a where the second pulse of power is applied 1-20 times per second.   However, Petrenko does teach a range that overlaps with the with the claimed range when a pulse is applied (Petrenko, column 3 lines 56-57; limiting duration limits duration of applied heat energy to between about 1ms to 10s).   The pulsing within the range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that there is proper heating of the resistor  Therefore, since the general conditions of the claim, i.e. that the heating pulses)  were disclosed in the prior art by disclosing a range that included in it at least part of the claimed range, it is not inventive to discover the optimum workable range, even within applicant’s claimed range by routine experimentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the second, heating, pulse 1-20 times per second as taught by Petrenko, who teaches a range that overlaps with the claimed limitation and this in order to have an effective signal sent.

Regarding claim 23, Petrenko in view of Rausch and Dixon teach all the limitations of claim 21, as above, but does not further teach where the second pulse of power is applied before every application of the first pulse of power.  However, as noted (¶0058; “the crack detector repeats the resistance measurements at intervals”) and Rauch already teaches that the testing can occur before any heating to text the condition of the glass (Abstract Prior to applying a high voltage across the …resistive film,…a low voltage incapable of producing an arc across any break…is applied to the input terminal).  Thus it would be obvious to someone having ordinary skill in the art at the time of the invention that the “intervals” or “periods” would coincide with every time energy is about to be applied to heat the glass, in order to ensure that there is no defect in the glass before the heating process, as defects could potentially occur from one heating application to the next.

Regarding claim 26, Petrenko in view of Rausch and Dixon teach all the limitations of claim 25, as above, but do not further teach where the second pulse of power is applied 1-20 times per second.   However, Petrenko does teach a range that overlaps with the with the claimed range when a pulse is applied (Petrenko, column 3 lines 56-57; limiting duration limits duration of applied heat energy to between about 1ms to 10s).   The pulsing within the range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that there is proper heating of the resistor  Therefore, since the general conditions of the claim, i.e. that the heating pulses)  were disclosed in the prior art by disclosing a range that included in it at least part of the claimed range, it is not inventive to discover the optimum workable range, even within applicant’s claimed range by routine 

Regarding claim 27, Petrenko in view of Rausch and Dixon teach all the limitations of claim 26, as above, but do not further teach where the second pulse of power is applied before every application of the first pulse of power.   However, as noted above, Dixon teaches that such a signal testing for the proper working of the heater can be “periodic” (¶0058; “the crack detector repeats the resistance measurements at intervals”) and Rauch already teaches that the testing can occur before any heating to text the condition of the glass (Abstract Prior to applying a high voltage across the …resistive film,…a low voltage incapable of producing an arc across any break…is applied to the input terminal).  Thus it would be obvious to someone having ordinary skill in the art at the time of the invention that the “intervals” or “periods” would coincide with every time energy is about to be applied to heat the glass, in order to ensure that there is no defect in the glass before the heating process, as defects could potentially occur from one heating application to the next.


Regarding claim 28, Petrenko discloses a method of increasing the safety of a method of thermally modifying an interface between ice (Abstract, Systems and methods for thermally modifying an ice-to-ice object interface) and an object using a heating system having a resistance across the heating system (¶0003, apply power to resistive elements to generate heat, resistor 28. Fig. 2) and having a capacitance across the heating system (capacitor 26, ¶0007), comprising the steps of: applying heating energy to the interface to melt an interfacial layer of ice for a duration in a first pulsed manner , where the first pulsed manner comprises repeatedly applying a first pulse of power (¶100, repeating power pulses is described to generate heating; and, Abstract, “modulating the pulsed heating energy to the interface” also indicates repeating the pulses to generate heat, which is what is meant by “pulsed heating energy”); where the duration is limited so that the heating energy has a heat diffusion distance within the ice that extends no more than through the thickness of the interfacial layer of ice; and periodically applying a second pulse of power between the applications of the first pulse of power, and using the second pulse of power to sense the resistance across the heating system, and stopping the method of thermally modifying an interface if the sensed resistance is outside a predetermined range.  

Regarding claim 29, Petrenko in view of Rausch and Dixon teach all the limitations of claim 28, and further teach a method where the magnitude of the second pulse of power is smaller than the magnitude of the first pulse of power (Rausch, Abstract, the second pulse “low voltage incapable of producing an arc across any break” and the first pulse which heats “which is high voltage”; this would have been combined in the combination above; power is proportionally related to voltage, meaning the higher the voltage the higher the power, in this Power equation, for instance P=IV where P is power, I is current and V is voltage. Wikipedia contributors. "Power (physics)." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 20 Dec. 2020. Web. 14 Jan. 2021.).


Regarding claim 30, Petrenko in view of Rausch and Dixon teach all the limitations of claim 29, and further teach a method where the second pulse of power is applied 1-20 times per second.   However, Petrenko does teach a range that overlaps with the with the claimed range when a pulse is applied (Petrenko, column 3 lines 56-57; limiting duration limits duration of applied heat energy to between about 1ms to 10s).   The pulsing within the range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that there is proper heating of the resistor  Therefore, since the general conditions of the claim, i.e. that the heating pulses)  were disclosed in the prior art by disclosing a range that included in it at least part of the claimed range, it is not inventive to discover the optimum workable range, even within applicant’s claimed range by routine experimentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the second, heating, pulse 1-20 times per second as taught by Petrenko, who teaches a range that overlaps with the claimed limitation and this in order to have an effective signal sent.


Regarding claim 31, Petrenko in view of Rausch and Dixon teach all the limitations of claim 28, and further teach a method where the second pulse of power is applied before every application of the first pulse of power.  However, as noted above, Dixon teaches that such a signal testing for the proper working of the heater can be “periodic” (¶0058; “the crack detector repeats the resistance measurements at intervals”) and Rauch already teaches that the testing can occur before any heating to text the condition of the glass (Abstract Prior to applying a high voltage across the …resistive film,…a low voltage incapable of producing an arc across any break…is applied to the input terminal).  Thus it would be obvious to someone having ordinary skill in the art at the time of the invention that the “intervals” or “periods” would coincide with every time energy is about to be applied to heat the glass, in order to ensure that there is no defect in the glass before the heating process, as defects could potentially occur from one heating application to the next.



Regarding claim 34  Petrenko in view of Rausch and Dixon teach all the limitations of claim 33, and further teach a method where the second pulse of power is applied 1-20 times per second.  .   However, Petrenko does teach a range that overlaps with the with the claimed range when a pulse is applied (Petrenko, column 3 lines 56-57; limiting duration limits duration of applied heat energy to between about 1ms to 10s).   The pulsing within the range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that there is proper heating of the resistor  Therefore, since the general conditions of the claim, i.e. that the heating pulses)  were disclosed in the prior art by disclosing a range that included in it at least part of the claimed range, it is not inventive to discover the optimum workable range, even within applicant’s claimed range by routine experimentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the second, heating, pulse 1-20 times per second as taught by 


Regarding claim 35  Petrenko in view of Rausch and Dixon teach all the limitations of claim 34, but do not further teach a method where the second pulse of power is applied before every application of the first pulse of power.  However, as noted above, Dixon teaches that such a signal testing for the proper working of the heater can be “periodic” (¶0058; “the crack detector repeats the resistance measurements at intervals”) and Rauch already teaches that the testing can occur before any heating to text the condition of the glass (Abstract Prior to applying a high voltage across the …resistive film,…a low voltage incapable of producing an arc across any break…is applied to the input terminal).  Thus it would be obvious to someone having ordinary skill in the art at the time of the invention that the “intervals” or “periods” would coincide with every time energy is about to be applied to heat the glass, in order to ensure that there is no defect in the glass before the heating process, as defects could potentially occur from one heating application to the next.





Claims 24, 25, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Petrenko (U.S. Patent No 2003/ 0155467) in view of Rausch et al. 


Regarding claim 24, Petrenko in view of Rausch and Dixon teach all the limitations of claim 22, as above, but do not further teach comprising the step of: using the second pulse of power to sense the capacitance across the heating system, and stopping the method of heating a surface if the capacitance is above a predetermined 3Application No: 15/993219 Kramer & Amado Docket No: CLP 3028threshold.   
However, Egger teaches, to sense the capacitance across  said heating system (Fig. 1, , see annotated figure, elements 3, 9, Abstract, lines 1 -8 “In a wetness sensor for a window of a motor vehicle, a heating resistor arranged in the window and powered by DC current can be connected to a measuring device for measuring an AC impedance of the heating resistor, in particular the capacitive portion thereof... A capacitor is used to bring the sensor near resonance. for improved sensitivity”; Column 1, lines 24-35 “a heating resistor which is present in the window can be connected to a measuring device for measuring the impedance of the heating resistor, particularly the capacitive portion of the impedance…. By a measurement of the impedance, and particularly the capacitive portion thereof, the degree of wetness of the window can be determined in a simple manner”; Col. 1, lines 39-45; fig. 1, element 9, see annotated fig. 1).   Therefore, in this sensing system, in an effort to achieve efficient and optimal heating, not only would it be advantageous to determine if there is a crack via a second signal, but it would also be advantageous to use the signals to determine when heating was complete, capacitance based on wetness, as well as, per the teachings of Petrenko 
[AltContent: textbox ([img-media_image1.png])]











Regarding claim 25, Petrenko in view of Rausch and Dixon teach all the limitations of claim 22, as above, but do not further teach comprising the step of: periodically applying a third pulse of power between the activations of the first pulse of power to sense the capacitance across the heating system, and stopping the method of heating a surface if the capacitance is above a predetermined threshold.  
However, Egger teaches, to sense the capacitance across  said heating system (Fig. 1, annotated, elements 3, 9, Abstract, lines 1 -8 “In a wetness sensor for a window of a motor vehicle, a heating resistor arranged in the window and powered by DC current can be connected to a measuring device for measuring an AC impedance of the heating resistor, in particular the capacitive portion thereof.  A capacitor is used to bring the sensor near resonance. for improved sensitivity”; Column 1, lines 24-35 “a heating resistor which is present in the window can be connected to a measuring device for measuring the impedance of the heating resistor, particularly the capacitive portion of the impedance…. By a measurement of the impedance, and particularly the capacitive portion thereof, the degree of wetness of the window can be determined in a simple manner”; Col. 1, lines 39-45; fig. 1, element 9, see annotated fig. 1).  That this, is sensed through a “periodically” applied signal would, again, be learned from Rausch and Dixon, as above (see rejection of claim 22), in order to have independent control of this cut-off means, not connected to the second signal, so this signal can be applied as desired. 
Therefore, in this sensing system, in an effort to achieve efficient and optimal heating, not only would it be advantageous to determine if there is a crack, via a second signal, but it would also be advantageous to determine when heating was complete (i.e. no more wetness) via the capacitance sensor and an independent signal, in order to achieve efficient heating, having both these things sensed so “applying a third pulse of power between the activations of the first pulse of power to sense the capacitance across the heating system”,  and also to not waste energy or cause damage, meaning “stopping the method of heating a surface if the capacitance is above a predetermined threshold” as taught by Petrenko, Rausch and Dixon, above.  

Fig. 1, annotated, elements 3, 9, Abstract, lines 1 -8 “In a wetness sensor for a window of a motor vehicle, a heating resistor arranged in the window and powered by DC current can be connected to a measuring device for measuring an AC impedance of the heating resistor, in particular the capacitive portion thereof... A capacitor is used to bring the sensor near resonance for improved sensitivity”; Column 1, lines 24-35 “a heating resistor which is present in the window can be connected to a measuring device for measuring the impedance of the heating resistor, particularly the capacitive portion of the impedance…. By a measurement of the impedance, and particularly the capacitive portion thereof, the degree of wetness of the window can be determined in a simple manner”; Col. 1, lines 39-45; fig. 1, element 9, see annotated fig. 1).   Therefore, in this sensing system, in an effort to achieve efficient and optimal heating, not only would it be advantageous to determine if there is a crack via a second signal, but it would also be advantageous to use the signals to determine when heating was complete, capacitance based on wetness, as well as, per the teachings of Petrenko in view of Rausch and Dixon, “stopping the method of heating a surface if the capacitance is above a predetermined 3Application No: 15/993219 Kramer & Amado Docket No: CLP 3028threshold“, as noted above, via the capacitance sensor, in order to achieve efficient heating and not waste energy or cause damage and thus a signal with the teachings of Egger for a capacitance detector  

Regarding claim 33, Petrenko in view of Rausch and Dixon teach all the limitations of claim 29, as above, but do not further teach comprising the steps of: periodically applying a third pulse of power between the applications of the first pulse of power and using the third pulse of power to sense the capacitance across the heating system, and stopping the method of thermally modifying an interface if the capacitance is above a predetermined threshold.  
However, Egger teaches, to sense the capacitance across  said heating system (Fig. 1, annotated, elements 3, 9, Abstract, lines 1 -8 “In a wetness sensor for a window of a motor vehicle, a heating resistor arranged in the window and powered by DC current can be connected to a measuring device for measuring an AC impedance of the heating resistor, in particular the capacitive portion thereof... A capacitor is used to bring the sensor near resonance. for improved sensitivity”; Column 1, lines 24-35 “a heating resistor which is present in the window can be connected to a measuring device for measuring the impedance of the heating resistor, particularly the capacitive portion of the impedance…. By a measurement of the impedance, and particularly the capacitive portion thereof, the degree of wetness of the window can be determined in a simple manner”; Col. 1, lines 39-45; fig. 1, element 9, see annotated fig. 1).  That this, is sensed through a “periodically” applied signal would, again, be learned from Rausch and Dixon, as above (see rejection of claim 22), in order to have independent control of  
Therefore, in this sensing system, in an effort to achieve efficient and optimal heating, not only would it be advantageous to determine if there is a crack, via a second signal, but it would also be advantageous to determine when heating was complete (i.e. no more wetness) via the capacitance sensor and an independent signal, in order to achieve efficient heating, having both these things sensed so “applying a third pulse of power between the activations of the first pulse of power to sense the capacitance across the heating system”,  and also to not waste energy or cause damage, meaning “stopping the method of heating a surface if the capacitance is above a predetermined threshold” as taught by Petrenko, Rausch and Dixon, above.  

Claim 36  is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (U.S. Patent No. 4,829,163) in view of  Wei (U.S. Patent Application Publication 2011/0024408),  Petrenko (U.S. Patent No 2003/0155467) and Dixon et al. (European Pub. No. EP 1648200)

Regarding claim 36, Rausch discloses a system for heating a surface(Abstract, An improvement for an electrically heated glass panel), comprising: a first power supply (power supply 32, fig. 3) for generating power; a heating apparatus (Fig. 3, resistive film 18) that is within the surface or in contact with the surface (Rausch, column 2, lines 2-4 “Disposed over the inner surface of the outer glass layer 14) and that is coupled to the first power supply (as seen in fig. 3 via electric lines; they are connected) to convert the (Abstract, melting the ice); and a controller (Rausch, computer 126’) coupled to the first power supply…; where the heating apparatus comprises at least a heating element (18) and at least two busbars (busbars 20 and 22); and the second pulse of power is used by the [electrical parameter] detector to detect the [electrical parameter] across the heating apparatus, and if the [electrical parameter] detected by the [electrical parameter] detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus (Abstract, “The power supply is disabled in response to the presence of a predetermined voltage difference between the sensor terminal and the input terminal of the one bus bar indicating the presence of a break in the connector section of the bus bar so as to prevent the development of an arc across the break”.) 5Application No: 15/993219 Kramer & Amado Docket No: CLP 3028
However, Rausch does not disclose a device wherein the first power supply is configured to supply power to the heating apparatus for a pre-determined duration and one characterized by: a second power supply for generating power; a second controller; a resistance detector; the resistance detector being configured to measure resistance across the heating apparatus;  the second controller being coupled to the second power supply and the resistance detector to periodically apply power to the resistance detector, and the second controller, first controller and first power source configured so the supply of power to the heating apparatus for a pre-determined duration comprises repeatedly applying a first pulse of power, and a second pulse of power is periodically applied between the applications of the first pulse of power, and the second pulse of power is used by the resistance detector to detect the resistance across the heating apparatus, and if the resistance detected by the resistance detector is outside a 

However, regarding “second power supply”, Rausch does teach for the second signal “pursuant to the invention, low voltage (preferably battery voltage) is applied to the input terminal…if there is a break in the connection,…the high voltage [heating] power supply will not be turned on (Rausch, column 1, lines 35-42).  Many devices have separate power supplies for different signals, such as Wei (Wei, ¶0022, first and second power units 321 and 322).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rausch with Wei, to have the separate voltage be initiated by a second source, in order to have better independent control of the signal (¶0022).
Further, Petrenko teaches a device configured to supply power to the heating apparatus for a pre-determined duration (controller 14; Abstract, a controller may be used to limit the duration in which power supply generates the magnitude of the power; ¶0019,” the steps applying and limiting are repeated in a periodic manner to generate a desired coefficient of friction between the object and the ice”).  It would have been obvious to one of ordinary skill in the art, at the time of the filing to modify Rausch with the teachings of Petrenko regarding to periodically apply power to said heating apparatus because Petrenko teaches a more efficient method to apply “pulsing power to an interface...to melt an interfacial layer of ice” (Petrenko, ¶0016) by applying “heating power to the interface for time sufficiently short for the heat to escape far from the Petrenko, ¶0007)  and is not wasted.

Further, Dixon teaches, a second controller (Dixon, Fig. 3, element 44); a resistance detector (Fig. 3, element 32); the resistance detector (Fig. 3, resistance measurer 32) being configured to measure resistance across (¶ 0037, “can measure the resistance of the heatable layer 8”) said heating apparatus; the second controller being coupled to the second power supply and the resistance detector to periodically apply power to the resistance detector. (¶0025 “Suitably, the resistance measurer is activated at interval. Suitably, the intervals are regular intervals. Thus periodic tests of the heatable layer can be made”)  It would be obvious to a person having ordinary skill in the art, when Rausch in view of Petrenko is modified by Dixon that the periodic application of power from the second power supply for the detection of faults as described above that would happen prior to the application of each of the high power pulses applying heating energy to the heating apparatus would be the signal driving the resistance detector in order to periodically determine the resistance of the heating apparatus to check for any cracks.
And while none of the references teach “and the second controller, first controller and first power source configured so the supply of power to the heating apparatus for a pre-determined duration comprises repeatedly applying a first pulse of power, and a second pulse of power is periodically applied between the applications of the first pulse of power”, this is the nature of the combination above, to have the different signals of . 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (U.S. Patent No. 4,829,163), Wei (U.S. Patent Application Publication 2011/ 0024408) Petrenko (U.S. Patent No 2003/ 0155467) and Dixon et al. (European Pub. No. EP 1648200), and further in view of Egger (U.S. Patent 5,672,976)
Regarding claim 37, Petrenko in view of Rausch and Dixon teach all the limitations of claim 36, as above, but do not further teach characterized by: a capacitance detector, the capacitance detector being configured to measure capacitance across the heating apparatus; the second controller being coupled to the second power supply and the capacitance detector to periodically apply power to the capacitance detector; the second controller, the first controller and the first power source configured so the second pulse of power is used by the capacitance detector to detect the capacitance across the heating apparatus, and if the capacitance detected by the capacitance detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus. 
However, in the claims that this claim depends on, it is already established that the combination  above that Rauch and Dixon teach (see claim 36)  a ‘resistance’ detector; the ‘resistance’ detector being configured to measure ‘resistance’ across the heating apparatus;  the second controller being coupled to the second power supply and the resistance detector to periodically apply power to the resistance detector, and the second controller, first controller and first power source configured so the supply of resistance detected by the resistance detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus.
Egger teaches, to sense the capacitance across (Fig. 1, elements 3, 9, Abstract, lines 1 -8 “In a wetness sensor for a window of a motor vehicle, a heating resistor arranged in the window and powered by DC current can be connected to a measuring device for measuring an AC impedance of the heating resistor, in particular the capacitive portion thereof... A capacitor is used to bring the sensor near resonance. for improved sensitivity”; Column 1, lines 24-35 “a heating resistor which is present in the window can be connected to a measuring device for measuring the impedance of the heating resistor, particularly the capacitive portion of the impedance…. By a measurement of the impedance, and particularly the capacitive portion thereof, the degree of wetness of the window can be determined in a simple manner”; Col. 1, lines 39-45; fig. 1, element 9, see annotated fig. 1) said heating system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rausch in view of Petrenko and Dixon with the teachings of Egger regarding to sense the capacitance across said heating system because Egger teaches an improved method for controlling window wipers “as a function of the amount of water on the front windshield as well as on the Egger, Col. 1, lines 9-10) by using “capacitive...sensors” (Egger, Col. 1, lines 11-12). 
Thus, in light of this, it also would have been obvious to meet the limitations of the claim, specifically and substitute in a capacitance detector (Egger, 9 Fig. 1, annotated fig.), the capacitance detector being configured to measure capacitance across the heating apparatus (Egger 9); the second controller being coupled to the second power supply (Egger being attached to the power supply of Rausch for independent control) and the capacitance detector to periodically apply power to the capacitance detector (Egger substituted into Dixon); the second controller, the first controller and the first power source configured so the second pulse of power is used by the capacitance detector to detect the capacitance across the heating apparatus, and if the capacitance detected by the capacitance detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus (Egger substituted into the method of Rausch, column 1, lines 35-42 to limit power when electrical parameter outside of particular range). 

Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but are not persuasive.
Applicant’s cancellation of claims 1-17 (see claim amendment 10/26/2020) are sufficient to overcome the rejection under 35 U.S.C 112(b) of said claims.   
Applicant argues that the pulsing of Petrenko is no the manner contemplated by Applicant. (Remarks, p. 8).  However, Petrenko does indeed teach a “pulse de-icer” (Petrenko, ¶0007), but can also “repeat in a periodic manner to generate a desired coefficient of friction between the object and the ice (Petrenko, ¶0019), without overheating, for instance.  Thus, Petrenko anticipates the “pulsing” as claimed.  Other paragraphs and sections of Petrenko, as noted in the rejections above, specifically anticipate the claims and are properly quoted and cited). 

In response to applicant's arguments against the references individually (Remarks, p. 9-10), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For instance, that Rausch only teaches the second signal does not indicate its inapplicability when Dixon teaches that such signals can happen “periodically”.  It is thus, by the combination of references that makes this rejection obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715